NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5642-16T3

EDWARD GROSS and JUDY GROSS,
his wife,

        Plaintiffs-Appellants,

v.

BOROUGH OF FORT LEE,

        Defendant-Respondent,

and

CHURCH OF GOOD SHEPARD,

     Defendant.
_______________________________

              Argued July 2, 2018 – Decided July 23, 2018

              Before Judges Carroll and Rose.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. L-
              5742-15.

              Sheri A. Breen argued the cause for appellants
              (Law Offices of Rosemarie Arnold, attorneys,
              Natalie A. Zammitti Shaw, on the briefs).

              Joanne M. Venino argued the cause for
              respondent (Keenan & Doris, LLC, attorneys,
              Ian C. Doris, of counsel, Joanne M. Venino,
              on the brief).
PER CURIAM

     Plaintiff Edward Gross1 appeals from the Law Division's June

9, 2017 summary judgment dismissal of his slip and fall negligence

complaint against defendant Borough of Fort Lee and from a July

21, 2017 order denying reconsideration.   We affirm.

     The facts, viewed most favorably to plaintiff, Brill v.

Guardian Life Insurance Company of America, 142 N.J. 520, 540

(1995), are accurately summarized in Judge Robert C. Wilson's June

9, 2017 written opinion as follows:

               On   or   about   September   4,   2014,
          [p]laintiff . . . tripped over raised pavers
          while walking on Parker Avenue in Fort Lee,
          New Jersey.     He fell to the ground and
          sustained injuries. Neither he nor his wife
          saw the raised pavers before he fell.
          Plaintiff testified at his deposition that he
          was familiar with the area and lived right
          down the block from it.     Plaintiff's wife
          reported the condition to the Borough the day
          after the accident.

               As part of their duties and depending on
          the season, the Fort Lee Department of Public
          Works ("DPW") employees cut grass, collect
          garbage, remove snow and remove leaves on
          public property in the Borough, including
          Parker Avenue.     If, during the course of
          performing these duties, DPW employees had
          seen that the pavers on Parker Avenue where
          [p]laintiff fell had shifted, they would have
          reported it to their supervisor who would then
          direct DPW employees to correct the condition,

1
  In our opinion we refer to Edward Gross as plaintiff, although
we recognize Judy Gross, his wife, also has filed a derivative
claim for loss of consortium.

                                2                          A-5642-16T3
           per    protocol.       The    DPW    Assistant
           Superintendent at the time of the accident,
           Michael Meresca ("Meresca"), first learned of
           the accident when he was informed by his then
           supervisor, Tony Leone ("Leone"), that someone
           had fallen and to send someone to fix it.
           Meresca sent DPW employees to repair the
           condition the same day he was informed of the
           accident.

     The   public   sidewalk   on   Parker    Avenue   where   plaintiff

allegedly fell abuts the Fort Lee Museum, which is owned by the

Borough.   Neither plaintiff nor his wife reported the condition

of the raised pavers to the Borough prior to his fall.         The next

day, plaintiff's wife took photographs of the sidewalk where

plaintiff fell and, as indicated, reported the condition to the

Borough.

     On June 19, 2015, plaintiff filed suit against the Borough 2

alleging a dangerous condition of property, and seeking damages

for his personal injuries, including related pain and suffering.

Because plaintiff's cause of action involved a public entity, he

was required to satisfy the mandates of the New Jersey Tort Claims

Act ("TCA"), N.J.S.A. 59:1-1 to -12-3.

     During discovery, plaintiff produced the report of his expert

engineer, George Gianforcaro, P.E.           Gianforcaro inspected the



2
  Plaintiff also named Church of Good Shepherd as a defendant, but
it was subsequently dismissed from the litigation and is not a
party to this appeal.

                                    3                            A-5642-16T3
sidewalk on September 23, 2016, two years after the accident.

Because    the     Borough   had    repaired    the   pavers   by   that     time,

Gianforcaro's conclusions were drawn from the photographs taken

by plaintiff's wife.         By looking at the photographs, Gianforcaro

noted: "There is a 'Cluster' of Brick Pavers that are at a higher

elevation than the adjacent Brick Pavers.                 The 'cluster['] of

Brick Pavers consist[s] of [fifteen] to [twenty] Brick Pavers that

are one (1) to two (2) inches higher in elevation than the adjacent

Brick     Pavers    throughout      the   'Cluster.'"      Additionally,          he

concluded,

            The Raised Brick Pavers created . . .
            dangerous,      hazardous     and     palpably
            unreasonable conditions for a person or
            persons attempting to traverse the Public
            Sidewalk.    The Raised Brick Pavers in the
            Public Sidewalk created a Walking Surface that
            is not on a level, even and uniform plane with
            the adjacent Walking Surfaces in the Public
            Sidewalk.     The Raised Brick Pavers have
            existed for a long period of time. Based on
            the Raised or "Upheaval" of Brick Pavers, it
            is this Engineer's opinion that this condition
            has existed for a long period of time. This
            condition has existed for a period of more
            than five (5) years.

     Following the completion of discovery, the Borough moved for

summary judgment, and to bar Gianforcaro's report and testimony

as an inadmissible net opinion.                The Borough argued plaintiff

failed to prove his fall was caused by a dangerous condition on

public    property    and,   even    if   it   existed,   plaintiff    did      not

                                          4                                A-5642-16T3
demonstrate defendant had actual or constructive notice of the

alleged dangerous condition or that its actions in addressing the

condition were palpably unreasonable.

     On June 9, 2017, Judge Wilson granted summary judgment and

dismissed plaintiff's complaint.              In granting the motion, the

judge held that, as a matter of law, plaintiff failed to establish

that the Borough had actual or constructive notice of the alleged

dangerous condition, or that it acted in a palpably unreasonable

manner.      In   his   comprehensive       written   opinion,   Judge    Wilson

explained:

               This [c]ourt finds that the Borough did
          not have actual or constructive notice of the
          raised pavers prior to [p]laintiff's accident
          as required under [N.J.S.A. 59:4-2].     As to
          actual notice, this [c]ourt finds that . . .
          [p]laintiff has failed to proffer any evidence
          that the Borough knew of any alleged dangerous
          condition at the subject location prior to the
          date of this accident. There is no evidence
          that any specific complaints were made to the
          Borough about the condition of the sidewalk.
          The Borough was put on notice only after the
          accident had occurred, when [p]laintiff's wife
          called the DPW the day after the accident.
          The burden is on . . . [p]laintiff to provide
          evidence of actual notice of a dangerous
          condition on the part of the Borough but he
          has not met this burden.       See Norris [v.
          Borough of Leonia], 160 N.J. [427, 448
          (1999)].

               In accordance with N.J.S.A. 59:4-3(b), in
          order for the [Borough] to be held liable for
          [p]laintiff's alleged injuries on the theory
          that it had constructive notice of a dangerous

                                        5                                A-5642-16T3
condition, [plaintiff] must proffer evidence
that a dangerous condition had "existed for
such a period of time and was [of] such an
obvious nature that the public entity, in the
exercise of due care, should have discovered
the condition and its dangerous character."
N.J.S.A. 59:4-3; Carroll v. N.J. Transit, 366
N.J. Super. 380 (App. Div. 2004).

     This [c]ourt also finds that [p]laintiff
has failed to present any evidence that would
reach the level of constructive notice of the
alleged dangerous condition.      It is well-
settled that a public entity is only liable
for a dangerous condition of his property when
an alleged dangerous condition is of an
obvious nature.   N.J.S.A. 59:4-3.    No proof
is offered that shows the raised pavers
existed in this condition for a significant
period of time, except [p]laintiff's expert
stating that the condition of the pavers is a
result of improper maintenance over the last
five years based on pictures [p]laintiff's
wife took of the raised pavers. However, the
mere existence of an alleged dangerous
condition is not constructive notice of it.
Fine v. City of Margate, 48 F. Supp. [3d] 772,
781 (D.N.J. 2014) (quoting Polzo v. Cty. of
Essex, 196 N.J. 569, 581 (2008)). With only
the pictures taken by [p]laintiff's wife, the
raised pavers' existence on Parker Avenue does
not rise to the level of "obvious" for the
purposes of N.J.S.A. 59:4-3.     As such, the
Borough had no actual or constructive notice
of this alleged dangerous condition.

     . . . .

     Had the condition of the pavers on Parker
Avenue been obvious, someone would have
reported to the Borough.    In that scenario,
it would have been palpably unreasonable for
the Borough not to send out DPW employees to
repair the pavers. However, [plaintiff]
elicit[s] no facts to show that the condition

                      6                          A-5642-16T3
            was clearly obvious and glaring before the
            accident such that the Borough's failure to
            notice it and repair it was palpably
            unreasonable.   Plaintiff and his wife never
            reported this condition to the Borough that
            evening before [p]laintiff's accident. There
            is also no record of any other pedestrian
            informing the Borough of the raised pavers.
            Given the lack of complaints, the Borough's
            inaction prior to [p]laintiff's accident was
            not   palpably    unreasonable   under   the
            circumstances.

     Having dismissed the complaint, the court denied the motion

to bar Gianforcaro's report and testimony as moot.          On July 21,

2017, the court denied plaintiff's motion for reconsideration.

This appeal followed.

     On    appeal,   plaintiff   argues   that   summary   judgment   was

improper because there were genuine issues of material fact as to

the existence of a dangerous condition, the Borough's constructive

notice thereof, and whether the Borough's failure to take action

was palpably unreasonable.3      We disagree and affirm substantially

for the reasons expressed in Judge Wilson's thoughtful written

opinion.    We add the following comments.

     We review a grant of summary judgment de novo, observing the

same standard as the trial court.         Townsend v. Pierre, 221 N.J.


3
  Plaintiff does not address the denial of the motion for
reconsideration.   An issue not briefed is deemed waived.      See
Gormley v. Wood-El, 218 N.J. 72, 95 n.8 (2014); see also, Pressler
& Verniero, Current N.J. Court Rules, cmt. 5 on R. 2:6-2 (2018).


                                    7                            A-5642-16T3
36, 59 (2015).        Summary judgment should be granted only if the

record demonstrates there is "no genuine issue as to any material

fact challenged and that the moving party is entitled to a judgment

or order as a matter of law."      R. 4:46-2(c).      We consider "whether

the competent evidential materials presented, when viewed in the

light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue

in favor of the non-moving party."        Davis v. Brickman Landscaping,

Ltd., 219 N.J. 395, 406 (2014) (quoting Brill, 142 N.J. at 540).

If no genuine issue of material fact exists, the inquiry then

turns to "whether the trial court correctly interpreted the law."

DepoLink Court Reporting & Litig. Support Servs. v. Rochman, 430

N.J. Super. 325, 333 (App. Div. 2013) (citation omitted).

     Defendant is a public entity, requiring assessment of the

claimed liability against the immunity provisions of the TCA,

which   serves   as    "the   statutory   mechanism    through   which   our

Legislature effected a waiver of sovereign immunity."              D.D. v.

Univ. of Med. & Dentistry of N.J., 213 N.J. 130, 133 (2013).               We

recognize "the 'guiding principle' of the [TCA] is 'that immunity

from tort liability is the general rule and liability is the

exception.'"     Id. at 134 (quoting Coyne v. N.J. Dep't of Transp.,

182 N.J. 481, 488 (2005) (citation omitted)).             Accordingly, "a

public entity is 'immune from tort liability unless there is a

                                     8                              A-5642-16T3
specific statutory provision' that makes it answerable for a

negligent act or omission." Polzo, 209 N.J. at 65 (quoting Kahrar

v. Borough of Wallington, 171 N.J. 3, 10 (2002)).

     Pursuant to the TCA,

          A public entity is liable for injury caused
          by a condition of its property if the
          plaintiff establishes that the property was
          in dangerous condition at the time of the
          injury, that the injury was proximately caused
          by the dangerous condition, that the dangerous
          condition created a reasonably foreseeable
          risk of the kind of injury which was incurred,
          and that

               . . . .

          b. a public entity had actual or constructive
          notice of the dangerous condition under
          section 59:4-3 a sufficient time prior to the
          injury to have taken measures to protect
          against the dangerous condition.

          Nothing in this section shall be construed to
          impose liability upon a public entity for a
          dangerous condition of its public property if
          the action the entity took to protect against
          the condition or the failure to take such
          action was not palpably unreasonable.

          [N.J.S.A. 59:4-2.]

     The TCA defines "public property" as property that is "owned

or controlled by the public entity." N.J.S.A. 59:4-1(c). Further,

a "'[d]angerous condition' means a condition of property that

creates a substantial risk of injury when such property is used

with due care in a manner in which it is reasonably foreseeable


                                9                          A-5642-16T3
that it will be used."      Roman v. City of Plainfield, 388 N.J.

Super. 527, 534 (App. Div. 2006) (quoting N.J.S.A. 59:4-1(a)).

            [T]o be considered a "substantial risk of
            injury" a condition of property cannot be
            minor, trivial, or insignificant.    However,
            the defect cannot be viewed in a vacuum.
            Instead, it must be considered together with
            the anticipated use of the property to
            determine whether the condition creates a
            substantial risk of injury and, therefore,
            qualifies under the statute as dangerous.

            [Atalese v. Long Beach Twp., 365 N.J. Super.
            1, 5 (App. Div. 2003).]

"Thus, 'when a public entity creates or suffers a dangerous

condition    on   public   property   that   leads   ineluctably   and

foreseeably to injury, it is not insulated from liability under

N.J.S.A. 59:4-2 . . . .'"    Seals v. Cty. of Morris, 210 N.J. 157,

179 (2012) (quoting Smith v. Fireworks by Girone, Inc., 180 N.J.

199, 217 (2004)).

     "Public-entity liability may also be based on the entity's

actual or constructive notice of a dangerous condition if its

failure to protect against the danger is palpably unreasonable."

Polzo, 209 N.J. at 67.      "The term 'palpably unreasonable' -- as

used in N.J.S.A. 59:4-2 -- 'implies behavior that is patently

unacceptable under any given circumstance.'" Id. at 75-76 (quoting

Muhammad v. N.J. Transit, 176 N.J. 185, 195-96 (2003)).       "When a

public entity acts in a palpably unreasonable manner, it should


                                 10                           A-5642-16T3
be 'obvious that no prudent person would approve of its course of

action or inaction.'"          Id. at 76 (quoting Muhammad, 176 N.J. at

195-96).

       The threshold determination as to "[w]hether property is in

a 'dangerous condition' is generally a question for the finder of

fact."      Vincitore v. N.J. Sports & Exposition Auth., 169 N.J. 119,

123 (2001).      Courts analyzing whether conditions of walkways or

road surfaces are "dangerous" within the meaning of the TCA

typically review measurements of the gap, crack or other surface

defect said to have caused the plaintiff's injury.                           See, e.g.,

Charney v. City of Wildwood, 732 F. Supp. 2d 448, 456 (D.N.J.

2010) (finding a one and one-half inch deep, one and one-quarter

inch    wide   triangular      hole       in   boardwalk    was    not   a    dangerous

condition).

       In the present case, the trial court did not comment on

whether the raised pavers constituted a "dangerous condition"

within the intent of the TCA.                    But assuming, without deciding,

that    a    deviation    in   the        height    among    the   sidewalk       pavers

constituted a harmful tripping hazard to allow a jury to conclude

the    differential      created      a    substantial      risk   of    injury    to   a

pedestrian like plaintiff, there is no proof the Borough had actual

or constructive knowledge of it.



                                            11                                  A-5642-16T3
      Here, no complaints were ever voiced about the condition of

the property, nor prior incidents reported.                Moreover, museum

staff never notified the Borough of any hazard or defect in the

area.   Nor did any DPW workers notify their superior in accordance

with established protocol when such defects are observed.

      "The mere '[e]xistence of an alleged dangerous condition is

not   constructive    notice    of   it.'"      Polzo,    196   N.J.   at   581

(alteration in original) (quoting Sims v. City of Newark, 244 N.J.

Super. 32, 44 (Law Div. 1990)).              Although plaintiff relies on

Gianforcaro's opinion that the raised pavers must have existed for

a   substantial   period   of   time   based    on    photographs   taken     by

plaintiff's wife after the accident, we are not persuaded this

establishes constructive notice of the condition.               See Maslo v.

City of Jersey City, 346 N.J. Super. 346, 350 (App. Div. 2002)

(finding the City lacked actual and constructive notice of a one-

inch height difference between two portions of a                    sidewalk,

notwithstanding      the   plaintiff's       expert's    opinion    that    the

condition must have existed for at least a year).

      Finally, even if a jury could reasonably find all other

elements, plaintiff has failed to prove the Borough's inaction was

"palpably unreasonable."        See, e.g., Muhammad, 176 N.J. at 199-

200; Carroll, 366 N.J. Super. at 390-91.             As we have noted, for a

public entity such as the Borough to have acted, or failed to act,

                                     12                                A-5642-16T3
in a manner that is palpably unreasonable, "it must be manifest

and obvious that no prudent person would approve of its course of

action or inaction."    Holloway v. State, 125 N.J. 386, 403-04

(1991) (quoting Kolitch v. Lindedahl, 100 N.J. 485, 493 (1985)).

In other words, the term implies behavior that is "patently

unacceptable under any given circumstance."    Lindedahl, 100 N.J.

at 493.

     Here, we find no proof of "palpable unreasonableness" to

warrant jury consideration.     The unrefuted evidence is that the

Borough's DPW employees cut grass, collect garbage, and remove

snow and leaves on public property in the Borough, including Parker

Avenue near the Fort Lee Museum where plaintiff fell, and DPW

workers were instructed to alert a supervisor of any hazards.

Further, as previously noted, the record is devoid of any evidence

of a history of incidents or complaints similar to plaintiff's,

or a demonstrable pattern of conduct or practice to suggest the

need for a more frequent inspection or maintenance schedule.       As

such, plaintiff's claims of palpable unreasonableness presented

no jury question.   See Garrison v. Twp. of Middletown, 154 N.J.

282, 311 (1998) (Stein, J., concurring); Maslo, 346 N.J. Super.

at 350 (recognizing that the issue could be decided as a matter

of law in appropriate cases).



                                 13                         A-5642-16T3
    In summary, plaintiff cannot establish the Borough had actual

or constructive notice of the condition of which he complains.    We

further conclude there is an equally fatal lack of evidence that

the Borough's inaction with respect to the pavers was "palpably

unreasonable."   Accordingly, the summary judgment dismissal of

plaintiff's complaint was properly ordered.

     Affirmed.




                               14                          A-5642-16T3